Case 1:99-mc-09999 Document 192-23 Filed 02/20/20 Page 1 of 1 PageID #: 13758



                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

 BTL INDUSTRIES, INC.,                            )
                                                  )
                  Plaintiff,                      )
                                                  )
    v.                                            ) C.A. No. _______
                                                  )
 ALLERGAN PLC, ALLERGAN USA,                      )
 INC., ALLERGAN, INC., and ZELTIQ                 )
 AESTHETICS, INC.,                                )
                                                  )
                  Defendants.                     )


                   RULE 7.1 CORPORATE DISCLOSURE STATEMENT

         Plaintiff BTL Industries, Inc. (“BTL”) hereby submits the following statement of its

corporate interests pursuant to Rule 7.1 of the Federal Rules of Civil Procedure.

         No publicly held company owns 10% or more of the corporate stock of BTL. BTL is a

wholly owned subsidiary of BTL Holdings Limited, which is a privately held company.

                                                    /s/ Karen E. Keller
                                                    Karen E. Keller (No. 4489)
                                                    SHAW KELLER LLP
                                                    I.M. Pei Building
                                                    1105 North Market Street, 12th Floor
                                                    Wilmington, DE 19801
 OF COUNSEL:                                        (302) 298-0700
 J.C. Rozendaal                                     kkeller@shawkeller.com
 Michael E. Joffre                                  Attorneys for Plaintiff
 Monica R. Talley
 Chandrika Vira
 STERNE, KESSLER, GOLDSTEIN & FOX P.L.L.C.
 1100 New York Ave., NW, Suite 600
 Washington, DC 20005
 (202) 371-2600

 Dated: February 20, 2020
